Citation Nr: 1443442	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  11-22 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.   

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) reveals documents that are pertinent to the present appeal, to include CAPRI records.


FINDING OF FACT

Bilateral tinnitus did not manifest in service or for many years thereafter, and is unrelated to service.


CONCLUSION OF LAW

Bilateral tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in June  2010.  The claim was last adjudicated in January 2013.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service medical records, and lay statements have been associated with the record.  VA afforded the Veteran an adequate examination to obtain a medical etiological opinion with respect to his bilateral tinnitus, and remanded the appeal to ensure the medical opinion considered all evidence of record, including newly associated medical records.  Post-remand, the VA examiner expressly noted his review of the entire claims folder, private medical records, and in-service audiology examinations showing threshold shifts.  The VA examiner also considered the Veteran's history and statements, and rendered a medical opinion based upon the facts of the case and his knowledge of medical principles.  Accordingly, the Board finds the VA examiner's opinion to be adequate and in substantial compliance with the remand directives.

In addition to remanding the appeal for clarification of the VA medical opinion, the remand directives required VA to provide the Veteran the opportunity to submit additional evidence not of record, including records from Dr. Lunde dated after October 26, 2009, and records from Dr. Waldo.  The Veteran subsequently stated in September 2012 medical authorizations that Dr. Waldo is an internist from whom the Veteran did not ask for an opinion about his tinnitus, and that there were no medical records from Dr. Lunde beyond what the Veteran had previously provided.  In January 2013, the Agency of Original Jurisdiction readjudicated the claim.  Accordingly, the Board finds that there was substantial compliance with all remand directives.
   
For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claim for entitlement to service connection for bilateral tinnitus is thus ready to be considered on the merits.

Law & Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for an "other organic disease of the nervous system" if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection for the Veteran's bilateral tinnitus is not warranted.

The Veteran claims that his bilateral tinnitus, or ringing in the ears, is related to exposure to hazardous noise in service.   The Veteran asserts that he was exposed to high-pitched noise from flight simulators while he was a flight simulator instructor.  The Veteran also contends that he was exposed to jet engine noise during service.  As this is consistent with the circumstances of his service, the Board accepts that the Veteran had in-service noise exposure.  See 38 U.S.C.A. § 1154(a).   

The Board also finds that the Veteran has a current disability.  The Veteran is competent to describe symptoms of an injury or illness.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency and credibility, which is a "factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  Tinnitus is a condition where lay observation has been found to be competent to establish the presence of the disability.  Charles v. Principi, 16 Vet. App. 370 (2002).  Accordingly, the Veteran's reports of tinnitus in his April 2010 claim form, to Dr. Lunde beginning in August 2006, and in the August 2010 VA examination are sufficient competent evidence to establish the Veteran's current disability.

The evidence establishes that the ears were normal on examination in November 1967 and August 1968.  Furthermore, he denied a history of ear trouble in November 1967 and August 1968.  To the extent that the Veteran is claiming that he has had tinnitus since service, the evidence of onset during service is his statement in the April 2010 VA claim form.  In other statements, the Veteran reported that the disability began several years after his discharge.  Of particular note is his statement in the August 2010 VA examination that his tinnitus began "at least 20 years ago," considering that his service ended over forty years prior.  Moreover, the Veteran reported in his August 1968 Report of Medical History that when he left service, he had no trouble with his ears.  The Board finds that, because the Report of Medical History was made during service, and because the Veteran later clarified that his tinnitus began some time after service, the statement in the April 2010 claim form is afforded minimal probative weight.  Accordingly, the Board accepts the Veteran's statements of a delayed onset of tinnitus as the credible, probative evidence.  Furthermore, the report of a remote onset is consistent with the denial of ear trouble at separation.  Consequently, service connection on a direct basis, a presumptive basis or based on a showing of a chronic disease or continuity of symptomatology is not warranted.

In support of a link between a delayed onset of tinnitus and the Veteran's service, the only evidence of record consists of statements by the Veteran.  Statements submitted by the Veteran in support of his claim from two colleagues and a fellow servicemember are not relevant to show a link between the in-service noise exposure and current tinnitus.  

The September 2012 VA medical opinion is competent and credible evidence against a link between the Veteran's delayed onset tinnitus and his service.  In the September 2012 opinion, the VA examiner concluded that the Veteran's tinnitus is less likely than not caused by or the result of his service.  In rendering the opinion, the medical examiner noted his complete review of the claims file, he expressly referenced the Veteran's statements that tinnitus had its onset after service separation, and he cited a lack of any tinnitus reported in the service treatment records.  Considering the medical opinion in its entirety, including the finding as to a negative nexus for delayed onset of hearing loss, the Board infers that the medical examiner intended his analysis of delayed onset to apply to tinnitus as well.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Because the September 2012 medical opinion is based on a complete review of the record, to include the Veteran's lay statement, and the examiner's medical knowledge, the Board affords the medical opinion greater probative weight than the Veteran's opinion as to a link between delayed onset tinnitus and noise exposure.  Accordingly, the Board finds that the probative evidence weighs against a link between the current tinnitus and the in-service noise exposure.  

For the foregoing reasons, the preponderance of the evidence demonstrates that the Veteran's tinnitus did not manifest in service or for many years thereafter, and that there is no relationship between current tinnitus and the in-service noise exposure.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against service connection for tinnitus.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for bilateral tinnitus is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


